DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 11 and 12, in the reply filed on June 2, 2022 is acknowledged.
Claim 10 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "in the flow direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 2, recites “and/or an ozone supply device comprising a swirl chamber reactor.”  It is unclear if this is a second ozone supply device comprising a second swirl chamber reactor or if the device is the same device as recited in claim 6/claim 1, from which claim 7 is dependent from. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of WO 01/56936 (hereinafter WO 936) and as evidenced as Parr, Andrew. (2011). Hydraulics and Pneumatics - A Technician's and Engineer's Guide (3rd Edition) - 3.3.2 Filters. Elsevier (hereinafter NPL). 
Regarding claim 1, US ‘629 discloses a water treatment system (see figure 1, apparatus (100); see also Col. 3, line 14 – Col. 4, line 35 disclosing an apparatus for continuous or intermittent provision of ozonated water.) comprising 
a fluid basin (see figure 1, storage tank (23)) and
a circulation circuit (see figure 1, ozone generating system (101); ozone entraining system (106) and recirculating system (102); see also Col. 4, line 12 – Col. 5, line 60) designed to draw a fluid from the fluid basin and subsequently return it again (Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘629 is substantially identical to the claimed “circulation circuit” of the present application, and therefore, the structure of US ‘629 is presumed inherently capable of drawing a fluid from the fluid basin and subsequently returning it again.), 
the circulation circuit comprising an ozone supply device for introducing ozone into the fluid (see figure 1, ozone generating system (101), air dryer (1), flow meter (3), generator (2) ozone entraining system (106), eductor (6) ozone feed line (4); water line (25); See also Col. 4, line 58 – Col. 6, line 13 and Col. 7, line 15-43. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘629 is substantially identical to the claimed “ozone supply device” of the present application, and therefore, the structure of US ‘629 is presumed inherently capable of introducing ozone into the fluid),
wherein the ozone supply device comprises a swirl chamber reactor (see figure 1, eductor (6)) and an ozone generator (see figure 1, ozone generator (2)) that is arranged to introduce ozone into the swirl chamber reactor (see figure 1, ozone feed line (4)), 
wherein the ozone generator (see figure 1, ozone generator (2)) is connected to a filter system (see figure 1, air dryer (1)).
US 629 does not explicitly disclose a filter system having an inlet opening for ambient air, wherein the filter system is configured to filter the ambient air to obtain substantially pure oxygen, which is fed to the ozone generator for ozone generation.  
WO 936 disclose an “apparatus and a method for purifying a flow of water… which comprises (a) means for providing ozone; (b) means for injecting the ozone into the flow of water; (c) a mixing chamber for mixing the ozone with the flow of water; (d) an outlet for the flow of water, and (e) electronic control means for the operation thereof; wherein the mixing chamber is of an inner geometry such as to create turbulence in the flow of water therein.”  See Abstract.  In the apparatus, an “[A]ir pump 1 simultaneously starts pumping in air from the surroundings into ozone generator 3, at a volume flow rate controlled by electronic control means 4. The quality of the air is improved by removal of particles and humidity in filter 2, wherein particles and humidity are trapped, whereafter the air flow enters ozone generator 3. In ozone generator 3, ozone is generated from oxygen of the dried air, which generation is controlled by control unit 4. The ozone containing gas flow exiting from ozone generator 3 is fed through nonreturn valve 11 into mixing chamber 8 at a slight overpressure.”  See page 17. 
WO ‘936 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus, particularly liquid purification using ozone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute ozone generating circuit (101) of US 629 with the the pump (1), filter assembly (2) and ozone generator (3) system of WO 936 in order to achieve improved quality of the air, via the pump (1) and filter assembly(2), which achieves improved quality of ozone generated by the ozone generator (3).  Additionally, the pump (1), filter assembly (2) and ozone generator (3) of WO 936 are functional equivalent to the ozone generating circuit (101) of US 629 and thus, it would be known to one skilled in the art to substitute known equivalents and achieve similar function.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 6, US 629 in view of WO 936 discloses the invention as discussed above in claim 1. Further, US 629 discloses the circulation circuit (see figure 1, ozone generating system (101); ozone entraining system (106) and recirculating system (102); see also Col. 4, line 12 – Col. 5, line 60) is connected to a refeeding line (see figure 1, water inlet system (104), water supply line (26), pressure regulating valve (8), flowmeter (9).  See also Col. 7, lines 29-33) opening into the circulation circuit upstream of the ozone supply device, viewed in the flow direction (In US 629, the water inlet system (104) supplies water via water supply line (26)/ inlet/makeup water line (28) into the recirculating system (102), which includes the storage tank (23).  Water from the storage tank (23) can then travel via line (14) to the water withdrawal system (103) and/or returned to pump (7) to be re-ozonated in the ozone entraining system (106).  See Col. 9, lines 26-33; see also figures 1 and 2.  As the water, traveling from water inlet system (104) to the storage tank (23), is then returned to the pump (7) to be then re-ozonated, it is understood that the water inlet system (104) must be upstream of the ozone generating system (101).  Alternatively, the water inlet system (104) and the ozone generating system (101) are separate systems in the apparatus (100).  The placement of the water inlet system (104) and the ozone generating system (101) is merely a matter of design choice, i.e. a rearrangement of parts.  See MPEP 2144.04, VII, C.  Thus, the place of the water inlet system (104) being upstream of the ozone generating system (101) is prima facie obvious.) 
Regarding claim 7, US 629 in view of WO 936 discloses the invention as discussed above in claim 6. Further, US 629 discloses the refeeding line(see figure 1, water inlet system (104), water supply line (26), pressure regulating valve (8), flowmeter (9).  See also Col. 7, lines 29-33) comprising an ozone supply device comprising a swirl chamber reactor (Claim 7 is deemed indefinite, as discussed above, because it is unclear if “an ozone supply device comprising a swirl chamber reactor” is A) the same ozone supply device comprising a swirl chamber reactor as recited in claim 1 or B) a second ozone supply device with a second swirl chamber reactor.  Under interpretation A), US 629 discloses the ozone supply device comprising a swirl chamber reactor, as recited in claim 1, as established above.  Under interpretation B) it would have been prima facie obvious to include a duplicate ozone supply device comprising a duplicate swirl chamber reactor in the refeed line/ water inlet system.  (The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP 2144.04, VI, B.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a duplicate ozone supply device comprising a duplicate swirl chamber reactor in the refeed line/ water inlet system in order to achieve improved ozonated liquid of the refeed water with the original water traveling from the basin.) 
Regarding claim 8, US 629 in view of WO 936 discloses the invention as discussed above in claim 1. Further, US 629 discloses the circulation circuit (see figure 1, ozone generating system (101); ozone entraining system (106) and recirculating system (102); see also Col. 4, line 12 – Col. 5, line 60) comprises a bypass line (see figure 1, water inlet system (104), water supply line (26), pressure regulating valve (8), flowmeter (9) and pump (7); see also annotated figure below.) in which the ozone supply device (see figure 1, ozone generating system (101), air dryer (1), flow meter (3), generator (2) ozone entraining system (106), eductor (6) ozone feed line (4); water line (25); See also Col. 4, line 58 – Col. 6, line 13 and Col. 7, line 15-43.) is arranged (both the ozone supply device and the bypass line are arranged within the same apparatus (100).  The term “is arranged” is being understood as being arranged within the same liquid purification apparatus)

    PNG
    media_image1.png
    595
    907
    media_image1.png
    Greyscale


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of WO 01/56936 (hereinafter WO 936), as applied to claim1 above, and US 2004/0099614 (hereinafter US 614) and as evidenced as Parr, Andrew. (2011). Hydraulics and Pneumatics - A Technician's and Engineer's Guide (3rd Edition) - 3.3.2 Filters. Elsevier (hereinafter NPL). 
Regarding claim 2, US 629 in view of WO 936 discloses claim 1.  Further, US 629 in view of WO 936 may not explicitly disclose a Laval nozzle.
US 614 discloses an apparatus and method of purifying fluids.  See US 614, Abstract.  The apparatus of US 614 uses ozone (see paragraph [0031] and a Laval nozzle (see paragraph [0039]) to purify fluids.  
US 614 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus, particularly liquid purification that uses ozone. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the venturi nozzle (113) of US 629 with the Laval nozzle of US 614, as both nozzles are functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of WO 01/56936 (hereinafter WO 936), as applied to claim1 above, and WO 2016/193813 (hereinafter WO 813) and as evidenced as Parr, Andrew. (2011). Hydraulics and Pneumatics - A Technician's and Engineer's Guide (3rd Edition) - 3.3.2 Filters. Elsevier (hereinafter NPL). 
Regarding claim 3, US 629 in view of WO 936 discloses the invention as discussed above in claim 1. Further, US 629 in view of WO 936 does not explicitly discloses a swirl chamber reactor comprises at least two fluid intakes.
WO 813 discloses “systems, devices, and methods for processing one or more fluids by passing the one or more fluids through a vortex reactor in order to impart physical and/or chemical effects to the one or more fluids.”  See page 4, lines 30-34.  The vortex reactor can be a single vortex reactor or a dual vortex reactor. See page 7, line 8 – page 13, line 19.  In figure 14, there are two liquid inlets (1404) and two gas inlets (1414), for gases such as ozone.  See also page 32, line 7 – page 33, line 8.  Figures 2, 6 and 7 illustrate the vortex, i.e. swirling, interactions of the liquid and gas within the reactor chamber.  
WO 813 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the eductor (6) of US 629 with the vortex reactor of WO 813 in order to enhance the interactions between the liquid medium and gas medium within the vortex reactor.  WO 813 discloses that “[E]fficient mass transfer between the gas bubbles and the reactor fluid is also contributed to through action of the vortex generated within reactor 1400.”  See page 32, lines 21-22.
Regarding claim 11, US 629 in view of WO 936 discloses the invention as discussed above in claim 1. Further, US 629 in view of WO 936 does not explicitly discloses the swirl chamber reactor ((see figure 1, eductor (6))) is spiral-shaped or egg-shaped.
As established above, WO 813 discloses a vortex reactor (see claim 3).  Figures 2, 7, 10, 12 and 16 of WO 813 discloses an egg-shaped vortex reactor. 
As established above, WO 813 is analogous prior art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the eductor (6) of US 629 with the egg-shaped vortex reactor of WO 813 in order to enhance the interactions between the liquid medium and gas medium within the vortex reactor.  WO 813 discloses that “[E]fficient mass transfer between the gas bubbles and the reactor fluid is also contributed to through action of the vortex generated within reactor 1400.”  See page 32, lines 21-22.  Additionally, the egg-shaped vortex reactor and the tubular vortex reactors of WO 813 are functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of WO 01/56936 (hereinafter WO 936), as applied to claim 1 above, and CN 105859011 A (hereinafter CN 011; machine generated English language translation herein cited to and provided) and KR 100716127 B1 (hereinafter KR 127; machine generated English language translation herein cited to and provided) and as evidenced as Parr, Andrew. (2011). Hydraulics and Pneumatics - A Technician's and Engineer's Guide (3rd Edition) - 3.3.2 Filters. Elsevier (hereinafter NPL). 
Regarding claim 4, US 629 in view of WO 936 discloses the invention as discussed above in claim 1. Further, US 629 in view of WO 936 does not explicitly discloses a circulation circuit comprising a lime filter which is comprised of a microfiltration unit with an exclusion limit of 0.2-1 μm.
CN 011 discloses a water purification apparatus that is capable of continuous operations.  See CN 011, page 1.  Figure 1 of CN 011 illustrates a “pure water production device with continuous working capability includes a pretreatment device, a fine filtration device, a sterilization device, an output device, a conduit 7 and a cleaning device 9….  The pretreatment apparatus comprises a raw water pump 1, …the sterilizing apparatus includes an ozone sterilizing machine 8 and a high pressure pump 10, and the ozone sterilizing machine 8 is connected to the reverse osmosis main unit 6 through a conduit 7, and the ozone sterilizing machine 8 passes through the conduit 7 and the high pressure pump 10. Connecting, the output device comprises a water storage tank 11 and a filling machine 12, the water storage tank 11 being connected to the high pressure pump 10 via a conduit 7, the filling machine 12 being connected to the water storage tank 11 through a conduit 7, a scale filter layer 13 is disposed outside the water storage tank 11….”  See page 3; See also figure 1.  It is understood that the scale filter layer (13) of CN 011 and the lime filter recited in claim 4 are both functionally equivalents of a limescale filter.  It is further noted that the specification discloses that “the circulation circuit comprises a scale filter, in particular a membrane filter, which is preferably comprised of a microfiltration unit with an exclusion limit of preferably 0.2-1 μm, in particular 0.2 pm. Moreover, a scale filter, in particular a membrane filter, with an exclusion limit of about 1 μm may be provided. Such a filter allows for the effective removal from the fluid of scale particles and other undesired substances contained in the fluid.”  See page 6. In CN ‘011 the scale filter layer (13) is formed downstream of the ozone sterilizer (8).
CN 011 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus, particularly purification with ozone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the scale filter layer (13) of CN ‘011 in the apparatus of US 629 or US 629 in view of WO 936, the scale filter layer (13) being downstream of the ozone generator as disclosed in CN 011, in order to further filter any limescale present in the ozonated fluid.  
CN 011 does not explicitly disclose the exclusion limit of the scale filter layer (13).  
KR 127 discloses a multifunctional one-component cooling water treatment composition and a water treatment method using the same, used to address the problem of scale in an open circulation cooling system.  See pages 2 and 5.  In the scale formation inhibition test, “the test solution was filtered with a 0.45 micrometer filter, and the scale inhibition rate was measured by measuring the total diameter at this time.”  See page 13.  It is understood that the 0.45 micrometer filter is a scale filter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a 0.45 micrometer filter, as disclosed in KR 127, as scale filter layer (13) of the apparatus of US 629 in view of CN 011 or US 629 in view of WO 936 and CN 011, because a 0.45 micrometer filter will filter and remove small limescale particles.  Furthermore, the 0.45 micrometer filter and the scale filter layer (13) are deemed functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 5, US 629 in view of CN 011 and KR 127 or US 629 in view of WO 936, CN 011 and KR 127 discloses the invention as discussed above in claim 4. Further, US 629 in view of CN 011 and KR 127 or US 629 in view of WO 936, CN 011 and KR 127 discloses the lime filter is disposed downstream of the ozone supply device, viewed in the flow direction. (In figure 1 of CN 011, the scale filter layer (13) is downstream of the ozone generator.)  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of WO 01/56936 (hereinafter WO 936), as applied to claim 4 above, and CN 105859011 A (hereinafter CN 011; machine generated English language translation herein cited to and provided), KR 100716127 B1 (hereinafter KR 127; machine generated English language translation herein cited to and provided) and McTigue, Nancy E. Symons, James M.. (2010). Water Dictionary - A Comprehensive Reference of Water Terminology (2nd Edition) - membrane configuration to meter gasket. American Water Works Association (AWWA). Retrieved from https://app.knovel.com/hotlink/pdf/id:kt00C4ZCC1/water-dictionary-comprehensive/membrane-configuration (hereinafter NPL2) and as evidenced as Parr, Andrew. (2011). Hydraulics and Pneumatics - A Technician's and Engineer's Guide (3rd Edition) - 3.3.2 Filters. Elsevier (hereinafter NPL). 
Regarding claim 12, US 629 in view of WO 936, CN 011 and KR 127 discloses the invention as discussed above in claim 4. Further, US 629 in view of WO 936, CN 011 and KR 127 discloses the lime filter (scale filter layer (13) with a 0.45 micrometer filter) is a membrane filter (scale filter layer (13) with a 0.45 micrometer filter.  A membrane filter is understood to be “[A] filtration device used to remove particulate materials (including microorganisms) from a sample of water or other fluid. Membrane filters are used either to ensure that the filtered fluid (filtrate) is free of specific-sized contaminants or to permit analysis of the particulates that were removed from the filtrate. Membrane filters are manufactured to specific nominal pore sizes and are made of a variety of materials depending on the intended application.”  See NPL2.  The scale filter layer (13) with a 0.45 micrometer filter of US 629 in view of WO 936, CN 011 and KR 127 removes particulate materials from a sample of water and therefore it is a membrane filter). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of WO 01/56936 (hereinafter WO 936), as applied to claim1 above, and US 2002/0153330 (hereinafter US 330)) and as evidenced as Parr, Andrew. (2011). Hydraulics and Pneumatics - A Technician's and Engineer's Guide (3rd Edition) - 3.3.2 Filters. Elsevier (hereinafter NPL). 
Regarding claim 9, US 629 in view of WO 936 discloses the invention as discussed above in claim 1. Further, while US 629 in view of WO 936 discloses a water treatment system (see figure 1, apparatus (100); see also Col. 3, line 14 – Col. 4, line 35 disclosing an apparatus for continuous or intermittent provision of ozonated water.), the cited art does not explicitly disclose a cooling tower comprising the water treatment system.
US 330 discloses a water treatment apparatus being “treating water circulating in a device or machine, such as (but not limited to) a cooling tower using ozone….”  See paragraph [0001].
US 330 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus, particularly liquid purification with ozone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the water treatment system of US 629 in a cooling tower, as disclosed in US 330, since the apparatus of US 629 achieves “continuous production and availability of ozonated water” and achieves sterilization of the water in an efficient, effective and economical manner.  See US 629, Col. 1, lines 12-18 and Col. 3, lines 9-11.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773